Exhibit 10.1

August 4, 2014

William “Bill” C. Miller

102 Seneca Place

Mars, PA 16046

Dear Bill:

It has been a pleasure getting to know you over the past several weeks and
discussing your qualifications and interest in working as an officer for our
Company. Based on our discussions, I am pleased to offer you the position of
Chief Operating Officer.

The following are the terms of our offer:

 

1) COMPANY OF EMPLOYMENT: M&I Electric Industries, Inc. (a wholly owned
subsidiary of American Electric Technologies, Inc.)

 

2) POSITION AND TITLE: Chief Operating Officer, M&I Electric

 

3) LOCATION: Beaumont

 

4) REPORTING TO: AETI Chief Executive Officer

 

5) CLASSIFICATION: Full-time, Level 1 employee.

 

6) GENERAL JOB RESPONSIBILITIES:

 

  a. Full and direct responsibility for domestic operating areas including
effective management, profitability, growth, and achievement of plans.

 

  b. Creating and executing plans for M&I’s domestic operations groups,
including manufacturing, construction and services organizations.

 

  c. Establishing criteria to measure operations and regularly and
systematically appraise and evaluate results against approved standards.

 

  d. Developing and maintaining a sound organization plan and delegate
responsibilities and authorities, as required, ensuring they are defined and
understood.

 

  e. Other responsibilities as appropriate and mutually agreed upon by you and
the CEO

 

7) COMPENSATION: The following are the elements of your compensation plan:

 

  a. Annual Salary: $200,000 paid semi-monthly

 

  b. Cash Bonus: Eligible for an annual on-target cash bonus of $100,000, based
on achievements of mutually agreed upon objectives which would incorporate
company financial performance, customer satisfaction and safety and other
objectives. This bonus is uncapped. This bonus is prorated for 2014 based on
your employment starting date. The cash bonus is paid on or before April 15,
2015. You must be employed by the Company at that time to receive any bonus.

 

  c. Annual Equity Bonus: In addition to the cash bonus, you are also eligible
for an annual equity bonus of 15,000 Restricted Stock Units (RSU) which at
today’s value is approximately $105,000. As is the case of the cash, this equity
is bonus is uncapped.



--------------------------------------------------------------------------------

The equity bonus is 100% variable based on the same mutually agreed upon
objectives as the annual variable cash bonus described above. The RSU bonus is
prorated for 2014 based on your employment start date. The RSU bonus is subject
to a four year vesting schedule. The RSU bonus is subject to approval by the
Compensation Committee of the AETI Board of Directors. The RSU bonus price is
set at grant time according to the Company’s equity plan.

 

  d. Company benefits: Upon meeting eligibility requirements, you will be
offered the comprehensive Company employee benefits which include medical
insurance, dental, vision, life, 401(k) retirement program, etc.

 

  e. Vacation: Effective 2014 you are eligible for four (4) weeks of vacation
per year (prorated based on start date). Our Company policy does not permit
carry-overs or buy outs of unused vacation time.

 

  f. Special Severance: In the event you are terminated for other than cause or
disability, or in the event there is a change of control/acquisition resulting
in your termination, a substantial reduction of your responsibilities, or
necessitating commuting outside of the Beaumont area, i.e., excessive travel
distance, M&I agrees to provide you a severance package equal to up to six
(6) months of your then current base salary and will reimburse your COBRA
medical insurance costs, if elected, for you and your dependents for up to six
(6) months. Such severance and reimbursement will be paid on a monthly basis and
ceases upon your commencement of other employment.

 

  g. Relocation: You are eligible to receive up to $45,000 for relocation
expenses. A lump sum of $25,000 will be paid on start-date for initial
relocation expenses and another payment of up to $20,000 will be paid on or
around January 1 2015. All expenses need to be submitted under the standard AETI
expense reimbursement policy. In addition, you will be covered for 1 house
hunting trip for you and your spouse outside of these relocation expenses.

 

  h. Confidentiality: You are required to keep confidential all compensation
matters.

 

8) SUBSTANCE ABUSE TESTING: All applicants are required to undergo Substance
Abuse Screening prior to commencement of work with the company. Failure to pass
the substance abuse screening will result in the withdrawal of the employment
offer.

 

9) EVALUATION PERIOD: All employees are subject to successfully completing an
initial ninety-day (90) evaluation period at which time your performance will be
evaluated.

 

10) EMPLOYMENT-AT-WILL: All employment with the Company is employment at-will.
Consequently you have the right to terminate your employment at any time for any
reason, and the Company retains the same right. Your tenure in this position is
dependent upon your individual performance as well as other factors such as
business conditions.

 

11) IMMIGRATION REFORM AND CONTROL ACT: The Immigration Reform and Control Act
of 1986 requires all employers to hire only American citizens and resident
aliens who are authorized to work in the United States. Therefore the Company
will verify your eligibility for employment. A list of acceptable documents
needed for presentation on the first day of employment can be found in your new
hire documents. If you do not have any of these required documents, you must
give evidence of having applied for them in order to satisfy the terms of the
Act. Without the aforementioned documents the Company cannot permit you to begin
your employment.

Bill, I look forward to having you as a key member of the team and to building
the business together. We would like you to start your new role on Tuesday,
September 2nd.

 

2



--------------------------------------------------------------------------------

If you accept these terms, please sign and date two copies of this letter and
return one signed copy to me to consummate your employment with the company.

Sincerely,

/s/ Charles M. Dauber

President and Chief Executive Officer

American Electric Technologies, Inc.

I agree to employment by M&I on the foregoing terms.

 

/s/ William “Bill” C. Miller       Date

 

3